DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/22/2021.  These drawings are approved by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10, the term “four pegs” fails to positively refer back to the initially recited term of “at least one peg” of claim 3 so as to further modify the initially recited term.  Possibly the claim should be rewritten as --wherein the at least one peg comprises four pegs--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 14, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rosario 7,721,486.
Rosario discloses a device (see Fig. 1) for capturing insects, comprising:  a handle (10), and a head (14) fastened to one end of the handle (upper end of 10 & 19 in Fig. 1), the head comprising:  a holder (16) intended to contain a pack of adhesive sheets (224) suitable for holding an insect, and a frame (wall 18 with sections 18A-B) that matches the holder (18 extends along the outer periphery of 16) and has at least one rim (22) intended to cover part (26) of the pack of adhesive sheets, wherein the rim (22) is configured so as to constitute a predetermined tear-away zone on the pack of adhesive sheets (224), so that the adhesive sheets can be peeled apart individually from each other without multiple sheets being removed together (see col. 4, lines 26-50), wherein the frame (14) forms a cavity (cavity defined by 18A-B which extend away from 16) adjacent to one adhesive face (24C) of the pack of adhesive sheets (224) so that insects present in the cavity adhere to the adhesive sheet.
In regard to claim 8, Rosario discloses the head (14) has a face (16) opposite the cavity (below the cavity defined by 18), that has at least one rigid surface (perforations 20 through deck 16 define concentric arcs representing a rigid surface which must be 
In regard to claim 11, Rosario discloses wherein the head (14) is fastened to the one end of the handle (upper end of 10 in Fig. 1 & 19) at a central portion of the head (see Fig. 1).  
In regard to claim 14, Rosario discloses wherein the head is in a horizontal position (see Figs. 1-3, 7) in which the holder (16) extends parallel to an upper portion of the handle (19; see Figs. 1-2).
In regard to claim 19, Rosario discloses wherein an outer edge of the holder (outer edge of 16) and an outer edge of the frame (outer edge defined by wall 18 with sections 18A-B) cooperate to define an outer edge of the head (see Figs. 1-3 & 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosario 7,721,486 in view of Wilmot et al. 382,580.
In regard to claims 2, 17, and 18, Rosario does not disclose the frame which is attached so as to rotate on the holder, wherein the frame has a latch comprising a tab that fits into a slot in the holder so as to hold the frame on the holder or wherein the .
Claims 3-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosario 7,721,486 in view of Cobble 5,269,092 and Herman 4,907,367.
In regard to claims 3 and 10, Rosario does not disclose the holder which has at least one peg or four pegs, extending perpendicularly to the surface of the holder.  Cobble discloses a fly trap apparatus with a handle (11); a head (14) fastened to one end of the handle, the head comprising a holder (14) intended to contain an adhesive sheet (webs 21, 22 with adhesive layer 23) suitable for holding an insect, wherein the holder (14) has at least four pegs (18) extending perpendicularly to the surface of the holder (see Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the holder or Rosario such that it has at least four pegs extending perpendicularly to the surface of the holder in view of Cobble in order to provide means for properly positioning and retaining the pack of adhesive sheets within the holder.  Rosario and Cobble do not disclose the at least peg positioned so as to be covered by the rim when the frame is fastened to the holder.  Herman discloses an insect swatter comprising a handle (12); a head (14) comprising a holder (30) intended to contain a pack of sheets (60, 61) with flexible tines (16) suitable for striking an insect and a frame (74) that matches the holder (74 fits within recessed area of 30; see Fig. 3) and having at least one rim (portion of 74 overlapping portions of 60, 61 received by 30) intended to cover part of the pack of sheets (portions of 60, 61 with apertures 70) when the frame is fastened to the holder (when 74 is sealed to 30).  It would have been obvious to one of ordinary skill in the art to modify the at least four pegs of Rosario and Cobble such that 
In regard to claim 4, Rosario, Cobble and Herman disclose the holder which has pegs (18 of Cobble, 74 of Herman) that are positioned and/or shaped so as to correct the positioning of the pack of adhesive sheets (Cobble and Herman disclose proper positioning of the sheets through the use of the pegs).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosario 7,721,486 in view of Viscosi 4,653,222.
Rosario does not disclose wherein the at least one rim includes a raised edge on the holder and/or on the frame having a lowered area intended to allow a tab extending from the sheets in the pack of adhesive sheets to extend out of the cavity.  Viscosi discloses an insect swatter comprising a handle (12); a head (14) fastened to one end of the handle, the head comprising a holder (16a-b) intended to contain a pack of adhesive sheets (pads 20a-b of replaceable adhesive paper 22), and a frame (portion of 18 at full height extending around 16a-b) that matches the holder; at least one rim (18) includes a raised edge (portions of 18 that decrease in height toward the handle 12) on the holder and/or on the frame having a lowered area (see Figs. 1-2) intended to allow a tab (26) extending from the sheets (22) in the pack of adhesive sheets (20a-b) to extend out of the cavity (cavity defined by portions of 18 at full height extending around 16a-b, wherein tabs 26 extend below the cavity defined by 18 at full height).  It would have been obvious to one of ordinary skill in the art to modify the at least one rim including a .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosario 7,721,486 in view of Viscosi 4,653,222 as applied to claim 6 above, and further in view of Rosa 7,430,830 or Dagenais 4,787,171.
Rosario and Viscosi do not disclose wherein the tab extending from each adhesive sheet of the pack of adhesive sheets extends out of the head.  Rosa and Dagenais disclose the tab (26 OR 34) extending from each adhesive sheet (24 OR 32) extends out of the head (14 OR 14, 24).  It would have been obvious to one of ordinary skill in the art to modify the tab of each adhesive sheet of Rosario and Viscosi such that the tab extends from each adhesive sheet of the pack of adhesive sheets extends out of the head in view of Rosa or Dagenais in order to place the tab in an exposed position for the user to easily grasp the tab without potentially touching any of the insects caught on the adhesive sheet.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosario 7,721,486 in view of Weaver 3,449,856 or DE 2843106 to Denckler.
Rosario does not disclose the handle which has an upper part and a lower part and that are connected by a pivoting linkage.  Weaver discloses a fly catcher with adhesive lined head portion comprising a handle (10’ in Fig. 4); a head (14) fastened to one end of the handle; and the handle with upper (shaft portion with 16 to the left of joint . 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosario 7,721,486 in view of JP 2008-11836 to Nishimura and Lewis 1,391,841.
Rosario does not disclose wherein the head is fastened by a pivot linkage to the one end of the handle at a central portion of the head.  Nishimura and Lewis disclose wherein the head (1, 2 OR 11, 18) is fastened to the one end of the handle (left end of 3 in Fig. 1 OR left end of 10 in Fig. 1) at a central portion of the head (middle of 2 in Fig. 1 OR at 14), and wherein the head (1, 2 OR 11, 18) is fastened to the one end of the handle (left end of 3 in Fig. 1 OR left end of 10 in Fig. 1) by a pivot linkage (4 OR 14) at a central portion of the head.  It would have been obvious to one of ordinary skill in the art to modify the head and handle of Rosario such that the head is fastened to the one end of the handle at a central portion of the head by a pivot linkage in view of Nishimura or Lewis in order to allow the head to assume one of an in use position where the .
Claims 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosario 7,721,486 in view of WO 2004/060060 to Seebo.
Rosario does not disclose wherein the head is fastened to the one end of the handle by a pivot linkage at a central portion of a back surface of the holder, wherein the head further comprises a peg to lock the head on the handle when the head is in the horizontal position or wherein the head is in a vertical position in which the holder extends perpendicularly to an upper portion of the handle.  Seebo discloses wherein the head (17) is fastened to one end of the handle (27 of 13 Fig. 1) by a pivot linkage (see Figs. 4-6) at a central portion (31) of the head (17), wherein the head further comprises a peg (73) to lock the head on the handle when the head is in the horizontal position (see Fig. 12), and wherein the head (17) is in a vertical position (see Figs. 3, 13, 21) in which the holder extends perpendicularly to an upper portion of the handle (although the head 17 is not shown to be exactly perpendicular in Figs. 3, 13, 21, the range of adjustment provided by race 55 allows the head 17 to assume a position perpendicular to 27).  It would have been obvious to one of ordinary skill in the art to modify the head and handle of Rosario such that the head is fastened to the one end of the handle by a pivot linkage at a central portion of a back surface of the holder and wherein the head further comprises a peg to lock the head on the handle when the head is in the horizontal position and wherein the head is in a vertical position in which the holder extends perpendicularly to an upper portion of the handle in view of Seebo in order to .

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Rosario fails to disclose or suggest that the overhangs 22 constitute a predetermined tear-away zone on the multilayered sheet 24…the overhangs 22 are not adhered to the sheets, they would not hold the regions 26 in place when the layer 124 is being peeled away…”, the Examiner contends that neither the pack of adhesive sheets nor the predetermined tear-away zone on the pack of adhesive sheets has been positively recited as part of the present invention and that these structures have only been functionally recited as part of the present invention.  The Examiner also contends that because the overhangs 22 extend over the regions 26, the overhangs serve to maintain the position of the sheets 124 in place until desired for user removal and that the overhangs 22 define a tear-away zone because it is the location at which the topmost sheet is to be removed from the pack of sheets.  Since the pack of adhesive sheets are not being positively claimed, the structure of Rosario is capable of meeting the limitation because it has the basic structure to achieve the function as recited in claim 1.
In regard to applicant’s argument that “Applicant respectfully disagrees that Wilmot discloses a frame having a latch comprising a tab that fits into a slot in the 
In regard to applicant’s argument that “Based on the above, any combination of Rosario, Cobble, Herman, Viscosi, Nishimura, Lewis, Weaver, or Denckler fails to render obvious independent claim 1 and the claims depending therefrom, Applicant respectfully requests reconsideration and withdrawal of these rejections.”, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hemenway 1,154,310 discloses a handle (13, 14); a head (1-7, 9, 13) fastened to one end of the handle, the head comprising a holder (1-5) intended to contain an adhesive sheet (8), and a frame (2-5) that matches the holder and has at least one rim (3) intended to cover part of the adhesive sheet (8); wherein the head is fastened to the one end of the handle (13) at a central portion of the head (9) by a pivot linkage (10-12).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA